DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020  has been entered.
3.	Claims 1-4, 6-7, 9-10, 13-16, 18 are pending. Claims 1-4, 6-7, 9-10, 13-16, 18 are under examination on the merits. Claims 1, 3, 6 are amended. Claims 5, 17 are cancelled. Claim 18 is newly added. Claims 8, 11-12 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-4, 6-7, 9-10, 13-16, 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-4, 6-7, 9-10, 13-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
For the purpose of examination against the prior art, claim 1 is construed to recites ” greater than 0% and less than 25% (i.e., exclusive)”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 13-15,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) in view of Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”).

Regarding claims 1,3: “705 teaches a moisture-curable composition (Page 1, [0010]) comprising: a) at least one moisture-reactive polymer P in a proportion of 10% to 50% by weight based on a total weight of the composition (Page 4, [0045]), the at least one moisture-reactive polymer P comprising at least one organic polymer STP containing silane-grafted ethylene polymer (Page 1, [0012]-[0013]; Page 8, Claims 304), b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 5, [0073]-[0074]) in a proportion of 30% to 60% 
	However, “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
th para, lines 1-9). 

Regarding claim 2: “705 teaches the moisture-curable composition (Page 1, [0010]), wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids (Page 5, [0073]-[0074]).

Regarding claim 10: The disclosure of “705 in view of “832 is adequately set forth in above paragraph and is incorporated herein by reference. “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). “705 in view of “832 does not expressly teach the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing.
However, since the combination of “705 in view of “832 teaches substantially the identical curable composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing). If there is any difference between the product of “705 in view of “832 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 13: “705 teaches an adhesive, sealant or coating comprising the moisture-curable composition (Page 9, Claim 23). 

	Regarding claim 14: “705 teaches a built structure or article of manufacture that has been bonded, sealed or coated with the adhesive, sealant or a coating (Page 9, Claims 23-25).  
Regarding claim 15: “705 teaches a cured composition of the moisture-curable composition (Page 9, Claims 23-25). 

Regarding claims 16,18: “705 teaches the moisture-curable composition (Page 1, [0010]) comprising: a) at least one moisture-reactive polymer P in a proportion of 10% to 50% by weight based on a total weight of the composition (Page 4, [0045]), the at least one moisture-reactive polymer P comprising at least one organic polymer STP containing silane-grafted ethylene polymer (Page 1, [0012]-[0013]; Page 8, Claims 3-4), b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 5, [0073]-[0074]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 1, [0014]; Page 4, [0050]-[0051]; Page 8, Claim 6). “705 teaches the flame retardant composition may contain other flame-retardant additives such as, red phosphorus, phosphate esters, intumescent compounds and expandable graphite (Page 4, [0050]). “705 does not expressly teach a moisture-curable composition, wherein the expandable graphite is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 25% by weight based on the total weight of the composition.
	However, “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “705, so as to include the expandable graphite which is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 25% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the th para, lines 1-9). 

10.	Claims 4, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) in view of Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”) as applied to claim 1 above, and further in view of  Oertli et al. (US Pub. No. 2012/0298300 A1, hereinafter “”300”).

Regarding claims 4, 6: The disclosure of “705 in view of “832 is adequately set forth in the paragraph 9 and is incorporated herein by reference. “705 in view of “832 does not  expressly teach the at least one moisture-reactive polymer comprises at least one polyurethane polymer PU having free or latent isocyanate groups or the composition additionally comprises a latent curing agent or the at least one organic polymer STP containing silane groups has end groups of formula (II) as set forth. 
However, “300 teaches moisture-curing compositions based on silane-functional polymers, which are suitable as adhesives, sealants or coatings (Page 1, [0002]) comprising 
at least one polyurethane polymer having free or latent isocyanate groups or the composition additionally comprises a latent curing agent (Page 4, [0092]-[0095]; Page 6, [0121])) or at least one silane-functional polyester of formula (I) as set forth (Page 2, [0042]-[0056]; Page 3, [0075-0080]; Page 6, [0121]) with benefit of providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength (Page 2, [0039]). 
In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the silane-functional polymer by “705, so as to include the moisture-curable composition, wherein the at least one moisture-reactive polymer comprises at 

Regarding claims 7, 9: The disclosure of “705 in view of “832 is adequately set forth in the paragraph 9 and is incorporated herein by reference. “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2). “705 in view of “832 does not expressly teach the at least one carbon additive KO further comprises at least one dried carbon black in a proportion between 1% and 15%, preferably 4% to 11%  by weight, based on the total weight of the composition, and the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing.
However, “300 teaches moisture-curing compositions based on silane-functional polymers, which are suitable as adhesives, sealants or coatings (Page 1, [0002]) comprising 

In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “705 , so as to include the at least one carbon additive KO further comprises at least one dried carbon black as taught by “300, and would have been motivated to do so with reasonable expectation that this would result in providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength as suggested by “300 (Page 2, [0039]). 
Pertaining to claim 9, since  the combination of “705 in view of “832 in view of “300
teaches substantially the identical curable composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing). If there is any difference between the product of “705 in view of “832 in view of “300 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior . 

12.	Claims 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) in view of Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”) as applied to claim 1 above, and further in view of Burchhardt et al. (WO 2014/114643 A1, hereinafter “”643”).

Regarding claims 4, 6, 9: The disclosure of “705 in view of “832 is adequately set forth in the paragraph 9 and is incorporated herein by reference. “705 in view of “832 does not  expressly teach the at least one moisture-reactive polymer comprises at least one polyurethane polymer PU having free or latent isocyanate groups or the composition additionally comprises a latent curing agent, the at least one carbon additive KO further comprises at least one dried carbon black in a proportion between 1% and 15%, preferably 4% to 11%  by weight, based on the total weight of the composition, and the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing.
However, “643 teaches a moisture-curable composition (Page 1, lines 5-6), comprising a) at least one moisture-reactive polymer P such as Polymer-1 (Page 38, lines 5-12)  in a proportion of 19.96% by weight based on the total composition (Page 40, Ex-5), b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 25, lines 18-20, 28-29) in a proportion of 21.66% by weight based on the total composition (Page 38, line 29; Page 40, Ex-5), c) 17.37% by weight based on the total composition of at least one phosphorus-containing compound PH such as Disflamoll® DPK (Page 38, line 27; Page 40, Ex-5), d)  1.07% by weight based on the total composition of at least one carbon additive KO (Page 38, 
a one-part moisture-curing liquid-applied waterproofing membrane, wherein the membrane has a low viscosity at low solvent content and a good shelf life stability and cures fast to form a solid elastic material. The membrane is particularly suitable for roofing applications, possessing high strength, high elongation and good durability under outdoor weathering conditions in a broad temperature range (Page 2, lines 19-23). 
In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “705 , so as to include the at least one carbon additive KO further comprises at least one dried carbon black as taught by “643, and would have been motivated to do so with reasonable expectation that this would result in providing a one-part moisture-curing liquid-applied waterproofing membrane, wherein the membrane has a low viscosity at low solvent content and a good shelf life stability and cures fast to form a solid elastic material. The membrane is particularly suitable for roofing applications, possessing high strength, high elongation and good durability under outdoor weathering conditions in a broad temperature range as suggested by “643 (Page 2, lines 19-23). 
Pertaining to claim 9, since  the combination of “705 in view of “832 in view of “643
teaches substantially the identical curable composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing). If there is any difference between the product of “705 in view of “832 in view of “643 and the product of the instant claims the difference would have been minor . 

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-4, 6-7, 9-10, 13-16, 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/12/2021